United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mammoth Lakes, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William H. Brawner, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1799
Issued: March 7, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 21, 2017 appellant, through counsel, filed a timely appeal from a May 25,
2017 merit decision of the Office of Workers’ Compensation Programs. Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence on appeal. The Board’s jurisdiction however is limited to reviewing the
evidence that was before OWCP at the time of its final decision. Therefore, the Board lacks jurisdiction to review
this new evidence for the first time on appeal. See 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant has met his burden of proof to establish an emotional
condition in the performance of duty.
On appeal counsel contends that appellant sustained an emotional condition due to being
overworked and his efforts to meet the requirements of his job. He asserts that OWCP erred by
failing to fully develop the evidence in this case. Counsel further asserts that, pursuant to J.E.,4 it
is a direct contradiction for OWCP to reject appellant’s claim which has not been controverted
by the employing establishment. He noted that it did not contact the employing establishment or
appellant’s physician.
FACTUAL HISTORY
On December 6, 2016 appellant, then a 50-year-old postmaster, filed an occupational
disease claim (Form CA-2) for stress, sleep deprivation, insomnia, anxiety, depression, back
spasms, degenerative discs, neck pain, and tension headaches. He alleged that he first became
aware of these conditions on April 1, 2012 and first realized their relationship to his federal
employment on November 30, 2016. Appellant stopped work on December 1, 2016 and has not
returned to work.
In a November 30, 2016 narrative statement, appellant related that he was transferred to
his current facility in July 2011 where he did not have a supervisor. He stated that it was a oneman show. In early 2012, appellant became responsible for two more facilities. He claimed that
his workload and stresses increased three-fold with managing three employing establishments.
Appellant also claimed that he had tried for four and one-half years to run this operation to the
best of his ability. He noted that as of November 30, 2016 he could no longer perform his job
due to harassment and extra stresses placed on him. Appellant indicated that he planned to file
an Equal Employment Opportunity (EEO) complaint against L.B., a manager of employing
establishment operations, alleging that she continually harassed and placed stress on him. He
asserted that, during the last four years, he had to work parcel distribution regularly due to poor
staffing, including the last three months which further aggravated his back/neck pain and spasms.
Appellant claimed that this was a violation of a union contract. He noted that he was unable to
submit his claim form until the date of his statement due to illness from undue stresses by L.B.
and the employing establishment. Appellant indicated that, after being told to perform duties
which he was not trained to perform, he had a nervous breakdown on the same day. His medical
condition had deteriorated to the point where he barely got two to three hours of rest a night.
Appellant had daily tension headaches due to back spasms from excessive stress. His blood
pressure medication was increased approximately four years ago. Appellant took sleeping pills
nightly to try to rest. He also took muscle relaxers and pain pills to relieve his pain and
headaches. Appellant planned to request anti-depressants and anxiety pills during a pending
appointment with Dr. Dennis L. Crunk, an attending Board-certified family practitioner as he
4

Docket No. 11-1657 (issued March 20, 2012) (the Board found that appellant’s allegation regarding an
August 10, 2010 incident were sufficiently supported in the record to establish that the incident occurred as alleged.
The Board, inter alia, noted that he provided a statement from a coworker who witnessed the incident and its
immediate aftermath).

2

concluded that he could no longer work due to the physical, mental, and psychological toll on his
health. Appellant planned to request full disability retirement.
By letter dated December 7, 2016, OWCP informed appellant of the deficiencies of his
claim and afforded him 30 days to submit additional evidence and respond to a factual
development questionnaire.
On December 20, 2016 appellant responded to OWCP’s development questionnaire. He
reiterated his allegation of overwork. Appellant claimed that he had to work over 40 hours,
usually 50 hours, each week to attempt to accomplish his work tasks for all three facilities with
short staffing a constant battle. He alleged that he was forced to work in the parcel distribution
unit with regularity for four years and on a daily basis from September through November 2016.
Appellant further alleged that when he advised L.B. of staffing issues she responded that training
of new employees needed to be sped up. He related that her harassing e-mails with unrealistic
goals finally came to a head on November 30, 2016. Appellant indicated that L.B. harassed his
top performing unit about working less overtime even though he had a shortage of three clerks.
L.B. also harassed the unit about performing “mystery shop wait time in line.” On
November 30, 2016 she demanded that appellant change his report to her satisfaction and that he
use paredo charts a type of tool he alleged he was not trained to use. Appellant refused to change
his report and L.B. advised him to follow instructions. He claimed that she did not harass poor
performing units. Appellant noted that he filed an EEO complaint. He indicated that he had no
stresses outside of his federal employment. Appellant further indicated that he went through a
divorce over 11 years ago.
OWCP received medical reports dated November 17, and December 6 and 20, 2016 from
Dr. Crunk noting that appellant had been placed off work due to severe stress and anxiety.
Dr. Crunk discussed examination findings and assessed severe anxiety and depression, history of
situational anxiety, situational anxiety, spasm of the lumbar paraspinous muscle, acute maxillary
sinusitis, lower back pain, and tension headache. He placed appellant on disability for six weeks
as of December 6, 2016.
OWCP also received correspondence dated January 10 through May 12, 2017 from the
State of California Health and Human Services Agency and the State of Nevada which addressed
medical information needed to evaluate appellant’s application for disability benefits under the
Social Security Act. The correspondence noted that his alleged impairments included posttraumatic stress disorder, insomnia, severe anxiety, depression, stress-related migraines from
back spasms, degenerative, bulging disc in the back and neck, rosacea from stress, and increased
blood pressure.
By decision dated May 25, 2017, OWCP denied the claim finding no compensable
factors of employment. Thus, it concluded that appellant had not sustained an injury as defined
under FECA.
LEGAL PRECEDENT
A claimant has the burden of proof to establish by the weight of the reliable, probative,
and substantial evidence that the condition for which he or she claims compensation was caused

3

or adversely affected by factors of his or her federal employment.5 To establish that he or she
sustained an emotional condition in the performance of duty, a claimant must submit: (1) factual
evidence identifying employment factors or incidents alleged to have caused or contributed to his
or her condition; (2) medical evidence establishing that he or she has an emotional or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her emotional condition.6
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment, but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.7 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment, or
to hold a particular position.8
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employing establishment rather than the regular
or specially assigned work duties of the employee and are not covered under FECA.9 Where the
evidence demonstrates that the employing establishment either erred or acted abusively in
discharging its administrative or personnel responsibilities, such action will be considered a
compensable employment factor.10 A claimant must support his or her allegations with probative
and reliable evidence. Personal perceptions alone are insufficient to establish an employmentrelated emotional condition.11
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of several
employment incidents and factors. OWCP denied the emotional condition claim as he had not
established any compensable employment factors. The Board must initially review whether
these alleged incidents and conditions of employment are compensable employment factors
under the terms of FECA. The Board notes that some of appellant’s allegations pertain to his

5

Pamela R. Rice, 38 ECAB 838 (1987).

6

See Donna Faye Cardwell, 41 ECAB 730 (1990).

7

Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

8

Gregorio E. Conde, 52 ECAB 410 (2001).

9

Charles D. Edwards, 55 ECAB 258 (2004).

10

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
11

Roger Williams, 52 ECAB 468 (2001).

4

regular or specially assigned duties, as under Cutler.12 Appellant has also alleged harassment on
the part of his supervisor.
Appellant alleged that he was overworked as he had to work upwards of 50 hours a week
due to managing three facilities with a staff shortage. He further alleged that he had to work in
the parcel distribution unit for four and one-half years and on a daily basis from September to
November 2016. The Board has held that overwork is a compensable factor of employment if
appellant submits sufficient evidence to substantiate this allegation.13 However, appellant did
not submit evidence, such as a witness statement or personnel documents, to corroborate his
allegation that he was overworked. Thus, the Board finds that appellant failed to establish
overwork as a compensable factor of employment.
Appellant’s allegations regarding disagreement or dislike of a supervisory or managerial
action,14 the filing of a grievance,15 and lack of adequate training16 are administrative matters and
not compensable absent a showing of error or abuse on the part of the employing establishment.
While he filed an EEO claim against the employing establishment regarding his supervisor’s
actions, there was no final EEO decision finding that the employing establishment committed
error or abuse. Moreover, appellant provided no evidence corroborating his allegations that L.B.,
his supervisor, committed error or abuse in asking him to revise his report and to reduce
overtime work and that the employing establishment did not provide him with adequate training
on the use of tools required to perform his job duties. For the stated reasons, the Board finds that
appellant has failed to establish a compensable employment factor with regard to these
administrative matters.
Appellant alleged that he was harassed by L.B. He claimed that she constantly
complained and demanded that his unit perform less overtime work even though he had a staff
shortage. Appellant asserted that L.B. sent him harassing e-mails with unrealistic goals.
Harassment and discrimination by supervisors and coworkers, if established as occurring and
arising from the performance of work duties, can constitute a compensable work factor.17 A
claimant however must substantiate allegations of harassment and discrimination with probative
and reliable evidence.18 Mere perceptions or feelings of harassment do not constitute a
compensable factor of employment.19 Appellant did not submit a witness statement to
corroborate his allegation that L.B. acted inappropriately. Since he did not submit any evidence

12

See supra note 7.

13

Bobbie D. Daly, 53 ECAB 691 (2002).

14

See Marguerite J. Toland, 52 ECAB 294 (2001).

15

Michael A. Salvato, 53 ECAB 666, 668 (2002).

16

L.R., Docket No. 14-1990 (issued January 27, 2015).

17

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

18

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

19

Kim Nguyen, 53 ECAB 127 (2001).

5

to substantiate his allegations of harassment, the Board finds that he failed to establish
harassment as a compensable factor of employment.
As appellant failed to establish a compensable employment factor, the Board need not
address the medical evidence of record.20
On appeal counsel contends that appellant sustained an emotional condition due to being
overworked and his efforts to meet the requirements of his job. He asserts that OWCP erred by
failing to fully develop the evidence in this case. Counsel further asserts that, pursuant to J.E.,21
it is a direct contradiction for OWCP to reject appellant’s claim which has not been controverted
by the employing establishment. He noted that it did not contact the employing establishment or
appellant’s physician. The Board notes that J.E. may be distinguished as that case involved a
traumatic injury claim for which he provided a statement from a witness present at the time of
the claimed injury who corroborated appellant’s account of the incident at issue. In the present
case, an occupational disease claim, appellant has provided no such corroborating evidence
regarding any particular incidents alleged to have occurred. The Board finds that OWCP
properly evaluated the evidence of record in meeting its obligation to adjudicate his claim.
Further, for the reasons stated above, the Board finds that appellant failed to establish a
compensable work factor. Consequently, he has failed to meet his burden of proof to establish
an emotional condition in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet his burden of proof to establish an
emotional condition in the performance of duty.

20

A.K., 58 ECAB 119 (2006).

21

Supra note 4.

6

ORDER
IT IS HEREBY ORDERED THAT the May 25, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 7, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

